--------------------------------------------------------------------------------

Exhibit 10.2
 
FIRST AMENDMENT TO PURCHASE AND
SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS


This First AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is made and entered into as of June 26, 2015, by
and between SSBT LCRE V LLC, a Delaware limited liability company (“Seller”),
and HOMEFED OTAY LAND II, LLC, a Delaware limited liability company (“Buyer”).


RECITALS


A.            Seller and Buyer entered into a Purchase and Sale Agreement and
Joint Escrow Instructions dated as of June 5, 2015 (“Agreement”). Unless
otherwise defined herein, all capitalized terms used in this Amendment shall
have the same meanings as provided in the Agreement.


B.            The legal description of the Property attached to the Agreement as
Exhibit A mistakenly included the 40 acre parcel identified as “Parcel D”
(“Proctor Valley Parcel”). The parties desire to amend the Agreement to provide
for the deletion of the Proctor Valley Parcel from the Property and to make
certain other amendments to the Agreement, as set forth below.


THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller and Buyer agree to amend the Agreement as
follows:


1.             Property. The parties agree that the Proctor Valley Property will
not be conveyed to Buyer pursuant to the Agreement and that all references to
the Property contained in the Agreement shall exclude the Proctor Valley
Property. In addition, the two Acceptances of Irrevocable Offer of Dedication
referenced in Exhibit D to the Agreement have been recorded in the Official
Records of San Diego County, and therefore, the real property described therein
will not be part of the Property conveyed to Buyer at Closing. To reflect these
changes, the parties agree that Exhibit A to the Agreement is hereby deleted in
its entirety and replaced with Exhibit A attached hereto and incorporated
herein. The parties further agree that the gross acreage of the Existing
Property, as so modified, is approximately 1,614 acres.


2.             Contracts. Pursuant to Section 3.1.8 of the Agreement, Buyer
elects to assume the Assigned Contracts. Seller has given notice of termination
of the other Contracts effective as of the Closing. Seller agrees to pay when
due all amounts incurred prior to the Closing under the Contracts, including the
Assigned Contracts. The unused balance of all processing deposits made by Seller
shall be returned to Seller.


3.             Meadow Lane Agreement. No earlier than ninety (90) days after
Closing, in connection with Seller’s payment of the fee payment due under the
Meadow Lane Agreement, Seller agrees to request a release from Meadow Lane, LLC,
and its affiliates that will include a waiver and release of any claims relating
to the Property in favor of Seller and successor owners of the Property. Buyer
acknowledges that Meadow Lane, LLC is not contractually obligated to deliver a
release which extends to successor owners.


4.             Closing Deliveries. Section 7.2.6 of the Agreement is hereby
deleted in its entirety. Sections 7.2 and 7.3 of the Agreement are hereby
amended to provide that Seller and Buyer will each deliver to escrow two
originals of an Assignment and Assumption of Agreement in substantially the form
attached hereto as Exhibit B with respect to each of the Assigned Contracts
listed on Exhibit C attached hereto and incorporated herein, provided that the
Assignment and Assumption of Agreement for the Development Agreements referred
to in items 2(b) and 2(c) of Exhibit B shall be in recordable form. Promptly
after Buyer’s approval of its Due Diligence Investigation, and in any case prior
to the Closing, Seller shall submit a written request to the City of San Diego
for consent to the assignment to Buyer of the Participation Agreement for the
Design and Construction of the Otay 2nd Pipeline Relocation and Related
Facilities dated November 18, 2014. Seller also agrees to reasonably cooperate
with Buyer to obtain the consent of the California Department of Fish &Wildlife
to the assignment to Buyer of the existing Streambed Alteration Agreement for
the Property.
 
Exhibit A

--------------------------------------------------------------------------------


5.             Replacement of Exhibit E. The form of General Assignment and Bill
of Sale attached as Exhibit E to the Agreement is deleted in its entirety and
replaced with Exhibit D attached hereto.


6.             Miscellaneous. In the event of a conflict between the terms and
conditions of this Amendment and the terms and conditions of the Agreement, the
terms and conditions of this Amendment shall control. Except as modified herein,
the terms, covenants and conditions of the Agreement shall remain in full force
and effect. This Amendment may be executed in counterparts, each of which, when
taken together, shall constitute one and the same document. Facsimile signatures
shall be binding and effective for all purposes.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


SELLER:
 
BUYER:
     
SSBT LCRE V LLC, a Delaware limited liability company
 
HOMEFED OTAY LAND II, LLC, a Delaware limited liability company
     
By:
SSBT LCRE HOLDCO LLC, a Delaware limited liability company, its sole member
 
By:
/s/ Paul Borden      
Paul Borden, President




 
By:
STATE STREET BANK AND TRUST COMPANY, a Massachusetts trust company, its sole
member
   




   
By:
/s/ Q. Sophie Yang      
Name:
Q. Sophie Yang
     
Its:
Authorized Signatory
 



 
Exhibit A

--------------------------------------------------------------------------------


EXHIBIT A


PROPERTY DESCRIPTION


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN DIEGO, STATE
OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL A: (644-060-25, 26, 27) (645-030-20)


PARCELS 1, 2 AND 3 OF PARCEL MAP NO. 21214, IN THE CITY OF CHULA VISTA, COUNTY
OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF FILED IN THE OFFICE
OF THE COUNTY RECORDER OF SAN DIEGO COUNTY JANUARY 29, 2015 AS FILE NO.
2015-7000022, OFFICIAL RECORDS.


PARCEL B: (644-070-21) (646-010-07, PORTION)


PARCELS 1 AND 2 OF PARCEL MAP NO. 21215, IN THE CITY OF CHULA VISTA, COUNTY OF
SAN DIEGO, STATE OF CALIFORNIA, FILED IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, JANUARY 29, 2015 AS FILE NO. 2015-7000023, OFFICIAL RECORDS.


EXCEPTING THEREFROM, THAT PORTION OF SAID PARCEL 2 DESCRIBED IN THE IRREVOCABLE
OFFER OF DEDICATION OF FEE INTEREST RECORDED DECEMBER 10, 2014, AS INSTRUMENT
NO. 2014-0543530 OF OFFICIAL RECORDS, AS ACCEPTED BY THE CITY OF CHULA VISTA IN
DOCUMENT RECORDED JUNE 23, 2015, AS INSTRUMENT NO. 2015-0326142 OF OFFICIAL
RECORDS.


PARCEL C: (644-090-03) (644-080-21, PORTION 20)


PARCELS 1 AND 2 OF PARCEL MAP NO. 21216, IN THE CITY OF CHULA VISTA, COUNTY OF
SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF FILED IN THE OFFICE OF
THE COUNTY RECORDER OF SAN DIEGO COUNTY JANUARY 29, 2015 AS FILE NO.
2015-7000024, OFFICIAL RECORDS.


EXCEPTING THEREFROM, THAT PORTION OF SAID PARCEL 1 DESCRIBED IN THE IRREVOCABLE
OFFER OF DEDICATION OF FEE INTEREST RECORDED DECEMBER 10, 2014, AS INSTRUMENT
NO. 2014-0543529 OF OFFICIAL RECORDS, AS ACCEPTED BY THE CITY OF CHULA VISTA IN
DOCUMENT RECORDED JUNE 23, 2015, AS INSTRUMENT NO. 2015-0326141 OF OFFICIAL
RECORDS.


PARCEL D: INTENTIONALLY OMITTED


PARCEL E: (644-050-08)


LOT 2, SECTION 20, TOWNSHIP 18 SOUTH, RANGE 1 WEST, SAN BERNARDINO MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT THEREOF, IN THE CITY OF CHULA VISTA, COUNTY OF
SAN DIEGO, STATE OF CALIFORNIA.
 
Exhibit A

--------------------------------------------------------------------------------


EXCEPTING FROM SAID LOT 2 THAT PORTION LYING SOUTHERLY OF A LINE DESCRIBED AS
FOLLOWS:


COMMENCING AT THE SOUTHWEST CORNER OF SAID LOT 2; THENCE ALONG THE WESTERLY LINE
OF SAID LOT 2, NORTH 00°12'21" EAST (RECORD - NORTH 00°09'00" WEST) 20.00 FEET
TO THE TRUE POINT OF BEGINNING; THENCE CONTINUING ALONG SAID WESTERLY LINE NORTH
00°12'21" EAST (RECORD - NORTH 00°09'00" WEST) 995.00 FEET; THENCE SOUTH
80°09'39" EAST (RECORD - SOUTH 80°31'00" EAST) 200.00 FEET; THENCE SOUTH
81°56'09" EAST (RECORD - SOUTH 82°17'30" EAST) 385.00 FEET; THENCE SOUTH
76°28'09" EAST (RECORD - SOUTH 76°49'30" EAST) 150.00 FEET; THENCE SOUTH
83°55'09" EAST (RECORD - SOUTH 84°16'30" EAST) 301.81 FEET; THENCE SOUTH
00°07'39" EAST (RECORD - SOUTH 00°29'00" EAST) 3.51 FEET; THENCE SOUTH 80°23'57"
EAST 226.73 FEET TO A TANGENT 2000.00 FOOT RADIUS CURVE CONCAVE SOUTHWESTERLY;
THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF
03°31'44 A DISTANCE OF 123.19 FEET TO THE EASTERLY LINE OF SAID SECTION 20,
BEING ALSO THE WESTERLY LINE OF OTAY RANCH ACCORDING TO MAP THEREOF NO. 862
FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, JUNE 4, 1915.
 
Exhibit A

--------------------------------------------------------------------------------

EXHIBIT B


ASSIGNMENT AND ASSUMPTION OF AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENT (the “Assignment and Assumption”) is
made to be effective as of July __, 2015 (the “Effective Date”), by and between
SSBT LCRE V, LLC, a Delaware limited liability company (“Assignor”) and HOMEFED
OTAY LAND II, LLC, a Delaware limited liability company (“Assignee”), in the
following factual context:


A.            Assignor and ________, a ____________________, (“Agreement Other
Party”) are the parties to that certain _____________ Agreement dated as of
______________ (the “Assigned Agreement”) related to the development of Villages
3 North, a portion of 4, 8 East and 10 of Otay Ranch in Chula Vista, California
(the “Project”).


B.            Assignee is acquiring all of Assignor’s interest in, including but
not limited to fee title to, the Project and intends to complete development of
the Project.


C.            Assignor desires to assign to Assignee all of its rights and
interests under the Assigned Agreement and Assignee desires to accept the
assignment and assume the obligations of Assignor.


In this factual context and intending to be legally bound, the parties agree as
follows:


1.            Assignor assigns to Assignee all of Assignor's right, title and
interest in, to and under the Assigned Agreement.


2.            Assignee assumes all of the Assignor’s obligations under the
Assigned Agreement to the extent accruing because of any events occurring after
the Effective Date.


3.            Assignor shall, at any time and from time to time upon written
request therefor, execute and deliver to Assignee, its nominees, successors
and/or assigns, any new or confirmatory instruments and do and perform any other
acts that Assignee, its nominees, successors and/or assigns, may reasonably
request in order to fully transfer possession and control of, and protect the
rights of Assignee, its nominees, successors and/or assigns in, all the right,
title and interest of Assignor intended to be transferred and assigned hereby.


4.            This Assignment and Assumption incorporates by this reference the
general provisions of Article 10 of the Purchase and Sale Agreement and Joint
Escrow Instructions between Assignor and Assignee dated as of June 5, 2015,
excluding, however, Section 10.8 thereof.


5.            This Assignment and Assumption shall inure to the benefit of and
be binding upon the parties and their respective permitted successors and
assigns.


6.            This Assignment and Assumption may be executed in multiple
identical counterparts, each of which shall be deemed an original, and
counterpart signature pages may be detached and assembled to form a single
original agreement. This Assignment and Assumption may be executed and delivered
by the exchange of electronic facsimile or portable document format (.pdf)
copies or counterparts of the signature page, which shall be considered the
equivalent of ink signature pages for all purposes.
 
-5-

--------------------------------------------------------------------------------

[7.            To the extent that any consent, authorization or approval of any
governmental entity or other person or entity is required to be obtained or
given in connection with transactions contemplated by this Assignment and
Assumption, this Assignment and Assumption shall not be effective until each
such consent, authorization or approval has been obtained or given.]1


The parties have duly executed this Assignment and Assumption of Agreement as of
the Effective Date.
 
ASSIGNOR:
 
ASSIGNEE:
         
SSBT LCRE V LLC, a Delaware limited liability company
 
HOMEFED OTAY LAND II, LLC, a Delaware limited liability company
By:
SSBT LCRE HOLDCO LLC, a Delaware limited liability company, its sole member
         
By:
        
Name:
        
Title:
 




 
By:
STATE STREET BANK AND TRUST COMPANY, a Massachusetts trust company, its sole
member
   




   
By:
       
Name:
        
Its:
    



 

--------------------------------------------------------------------------------

1 To be included only in the Assignment and Assumptions with respect to the
Assigned Contracts listed in paragraphs 1 and 5 of Exhibit C to the Amendment.

-6-

--------------------------------------------------------------------------------

EXHIBIT C


ASSIGNED CONTRACTS



1. Assigned Contracts with the City of San Diego




a. Participation Agreement for the Design and Construction of the Otay 2nd
Pipeline Relocation and Related Facilities between Seller and the City of San
Diego last signed by Seller on November 18, 2014




2. Assigned Contracts with the City of Chula Vista




a. Restated and Amended Land Offer Agreement between Seller and the City of
Chula Vista dated as of July 8, 2014




b. The Amended and Restated Pre-Annexation Development Agreement dated March 18,
1997, between the City of Chula Vista and SNMB, LTD, as amended by the First
Amendment to Restated and Amended Pre-Annexation Development Agreement between
Seller and the City of Chula Vista dated as of December 16, 2014 (Ordinance
2701)




c. The Amended and Restated Pre-Annexation Development Agreement dated March 18,
1997, between the City of Chula Vista and Jewels of Charity, as amended by First
Amendment to Restated and Amended Pre-Annexation Development Agreement between
Seller and the City of Chula Vista dated as of December 16, 2014 (Ordinance
2700)




d. Resolution 2014-234 (Village 3 and partial 4) of the Chula Vista City Council
with conditions of approval agreed to by Seller on January 13, 2015




e. Resolution 2014-237 (Village 3 and partial 4) of the Chula Vista City Council
with conditions of approval agreed to by Seller on February 18, 2015




f. Resolution 2014-235 (Village 8) of the Chula Vista City Council with
conditions of approval agreed to by Seller on January 13, 2015




g. Resolution 2014-238 (Village 8) of the Chula Vista City Council with
conditions of approval agreed to by Seller on February 18, 2015




h. Resolution 2014-236 (Village 10) of the Chula Vista City Council with
conditions of approval agreed to by Seller on January 13, 2015




i. Resolution 2014-239 (Village 10) of the Chula Vista City Council with
conditions of approval agreed to by Seller on February 18, 2015

 
Exhibit C

--------------------------------------------------------------------------------

3. Assigned Contracts with the Army Corps of Engineers




a. Army Corps of Engineers 404 Permit Application (Villages 8 & 10) signed by
Seller on October 22, 2014




b. Army Corps of Engineers 404 Permit Application (Village 3) signed by Seller
on March 26, 2012




4. Assigned Contracts with the California Regional Water Quality Control Board




a. California Regional Water Quality Control Board, San Diego Region,
Application for Clean Water Act Section 401 Water Quality Certification signed
by Seller on October 22, 2014




5. Assigned Contracts with the California Department of Fish & Game




a. State of California Department of Fish & Wildlife Streambed Alteration
Application signed by Seller on October 22, 2014




b. Streambed Alteration Agreement #1600-2012-0052-R5 between Seller and the
California Department of Fish and Game, under cover letter dated January 4, 2013

 
Exhibit C

--------------------------------------------------------------------------------

EXHIBIT D


FORM OF GENERAL ASSIGNMENT AND BILL OF SALE


GENERAL ASSIGNMENT AND BILL OF SALE


Reference is made to that certain property located in the City of Chula Vista,
State of California and described in more detail on Exhibit A attached hereto
and made a part hereof and the improvements located thereon and the rights,
privileges and entitlements incident thereto (the “Property”).


For good and valuable consideration, receipt of which is acknowledged, the
undersigned, SSBT LCRE V LLC, a Delaware limited liability company (“Seller”),
sells, transfers, assigns, conveys and delivers to HOMEFED OTAY LAND II, LLC, a
Delaware limited liability company (“Buyer”), without warranty except as
otherwise provided in the Purchase and Sale Agreement and Joint Escrow
Instructions between the parties, all of Seller’s right, title and interest in
all assets, rights, materials, reimbursements, refunds and/or claims owned, used
or held in connection with the ownership, use, management, development or
enjoyment of the Property, including, without limitation: (i) all entitlements,
approvals, permits, development agreements and other agreements with
governmental entities relating to the development of Property; (ii) all plans,
specifications, surveys, studies, reports, maps, drawings and other renderings
relating to the Property; (iii) all warranties, claims, indemnities and any
similar rights relating to and benefiting the Property or the assets transferred
hereby; (iv) all intangible rights, goodwill and similar rights benefiting the
Property; (v) all development rights benefiting the Property; (vi) all rights,
refunds, reimbursements, credits, claims and awards benefiting or appurtenant to
the Property; (vii) all rights to receive a reimbursement, credit or refund from
the applicable agency or entity of any deposits or fees paid in connection with
the development of the Property, (viii) all claims, counterclaims, defenses or
actions, whether at common law or pursuant to federal, state, or local laws or
regulations, against third parties relating to the Property and (ix) the
Contracts listed on Exhibit B attached hereto.


Seller shall, at any time and from time to time upon written request therefor,
execute and deliver to Buyer, its nominees, successors and/or assigns, any new
or confirmatory instruments and do and perform any other acts that Buyer, its
nominees, successors and/or assigns, may reasonably request in order to fully
transfer possession and control of, and protect the rights of Buyer, its
nominees, successors and/or assigns in, all the assets of Seller intended to be
transferred and assigned hereby.


[Signature page follows.]
 

--------------------------------------------------------------------------------



SSBT LCRE V LLC, a Delaware limited liability company
           
By: SSBT LCRE HOLDCO LLC, a Delaware limited liability company, its sole member.
           
By: STATE STREET BANK AND TRUST COMPANY, a Massachusetts trust company, its sole
member
           
By:
       
Name:
       
Its:
   



 

--------------------------------------------------------------------------------

EXHIBIT A


LEGAL DESCRIPTION


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN DIEGO, STATE
OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL A: (644-060-25, 26, 27) (645-030-20)


PARCELS 1, 2 AND 3 OF PARCEL MAP NO. 21214, IN THE CITY OF CHULA VISTA, COUNTY
OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF FILED IN THE OFFICE
OF THE COUNTY RECORDER OF SAN DIEGO COUNTY JANUARY 29, 2015 AS FILE NO.
2015-7000022, OFFICIAL RECORDS.


PARCEL B: (644-070-21) (646-010-07, PORTION)


PARCELS 1 AND 2 OF PARCEL MAP NO. 21215, IN THE CITY OF CHULA VISTA, COUNTY OF
SAN DIEGO, STATE OF CALIFORNIA, FILED IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, JANUARY 29, 2015 AS FILE NO. 2015-7000023, OFFICIAL RECORDS.


EXCEPTING THEREFROM, THAT PORTION OF SAID PARCEL 2 DESCRIBED IN THE IRREVOCABLE
OFFER OF DEDICATION OF FEE INTEREST RECORDED DECEMBER 10, 2014, AS INSTRUMENT
NO. 2014-0543530 OF OFFICIAL RECORDS, AS ACCEPTED BY THE CITY OF CHULA VISTA IN
DOCUMENT RECORDED JUNE 23, 2015, AS INSTRUMENT NO. 2015-0326142 OF OFFICIAL
RECORDS.


PARCEL C: (644-090-03) (644-080-21, PORTION 20)


PARCELS 1 AND 2 OF PARCEL MAP NO. 21216, IN THE CITY OF CHULA VISTA, COUNTY OF
SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF FILED IN THE OFFICE OF
THE COUNTY RECORDER OF SAN DIEGO COUNTY JANUARY 29, 2015 AS FILE NO.
2015-7000024, OFFICIAL RECORDS.


EXCEPTING THEREFROM, THAT PORTION OF SAID PARCEL 1 DESCRIBED IN THE IRREVOCABLE
OFFER OF DEDICATION OF FEE INTEREST RECORDED DECEMBER 10, 2014, AS INSTRUMENT
NO. 2014-0543529 OF OFFICIAL RECORDS, AS ACCEPTED BY THE CITY OF CHULA VISTA IN
DOCUMENT RECORDED JUNE 23, 2015, AS INSTRUMENT NO. 2015-0326141 OF OFFICIAL
RECORDS.


PARCEL D: INTENTIONALLY OMITTED


PARCEL E: (644-050-08)


LOT 2, SECTION 20, TOWNSHIP 18 SOUTH, RANGE 1 WEST, SAN BERNARDINO MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT THEREOF, IN THE CITY OF CHULA VISTA, COUNTY OF
SAN DIEGO, STATE OF CALIFORNIA.
 

--------------------------------------------------------------------------------

EXCEPTING FROM SAID LOT 2 THAT PORTION LYING SOUTHERLY OF A LINE DESCRIBED AS
FOLLOWS:


COMMENCING AT THE SOUTHWEST CORNER OF SAID LOT 2; THENCE ALONG THE WESTERLY LINE
OF SAID LOT 2, NORTH 00°12'21" EAST (RECORD - NORTH 00°09'00" WEST) 20.00 FEET
TO THE TRUE POINT OF BEGINNING; THENCE CONTINUING ALONG SAID WESTERLY LINE NORTH
00°12'21" EAST (RECORD - NORTH 00°09'00" WEST) 995.00 FEET; THENCE SOUTH
80°09'39" EAST (RECORD - SOUTH 80°31'00" EAST) 200.00 FEET; THENCE SOUTH
81°56'09" EAST (RECORD - SOUTH 82°17'30" EAST) 385.00 FEET; THENCE SOUTH
76°28'09" EAST (RECORD - SOUTH 76°49'30" EAST) 150.00 FEET; THENCE SOUTH
83°55'09" EAST (RECORD - SOUTH 84°16'30" EAST) 301.81 FEET; THENCE SOUTH
00°07'39" EAST (RECORD - SOUTH 00°29'00" EAST) 3.51 FEET; THENCE SOUTH 80°23'57"
EAST 226.73 FEET TO A TANGENT 2000.00 FOOT RADIUS CURVE CONCAVE SOUTHWESTERLY;
THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF
03°31'44 A DISTANCE OF 123.19 FEET TO THE EASTERLY LINE OF SAID SECTION 20,
BEING ALSO THE WESTERLY LINE OF OTAY RANCH ACCORDING TO MAP THEREOF NO. 862
FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, JUNE 4, 1915
 

--------------------------------------------------------------------------------

EXHIBIT B


ASSIGNED CONTRACTS



1. General Agreement for Consulting Services, Contract Number 730-00-0030, dated
August 12, 2014, between Seller and Mission Consulting Services [MCS]




2. General Agreement for Consulting Services, Contract Number 730-00-0003, dated
July 2, 2008, between Seller (as successor in interest to OV Three Two, LLC, RR
Quarry, LLC, JJJ&K Investments Two, LLC) and Dudek

 
 

--------------------------------------------------------------------------------
